UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2012 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: W.P. Stewart & Co. Growth Fund Ticker Symbol:WPSGX SEMI-ANNUAL REPORT June 30, 2012 May not be distributed unless accompanied with or preceded by a current prospectus. W.P. Stewart & Co. Growth Fund a series of the Investment Managers Series Trust Table of Contents Letter to Shareholders 1 Fund Performance 3 Fund Profile 4 Schedule of Investments 5 Statement of Assets and Liabilities 8 Statement of Operations 9 Statements of Changes in Net Assets 10 Financial Highlights 11 Notes to Financial Statements 12 Expense Example 17 W.P. Stewart & Co. Growth Fund Semi-Annual Report to Shareholders as of June 30, 2012 Investment Advisor’s Comments The last few months have been an incredibly perplexing time for investors.After the strong returns of the first quarter, the 3rd annual “growth scare” came along and clipped returns in the second quarter.The good news is that year-to-date returns through June are up 8.58% for the Fund.So the obvious question is what’s next?Political headlines regarding the Presidential election and the market repercussions will dominate the landscape over the next 100 days.However, being the fundamental investors that we are, we see a far more important debate: the earnings debate. I have talked for the past few years about how attractively valued equities are.I wholeheartedly still believe this is the case.With the S&P 500 trading at approximately 12 times estimated 2013 earnings1, valuation is not the problem.Returns over the next couple of years are largely going to be dependent on the direction of earnings. The consensus estimate for the S&P 500 is for approximately $102 of earnings this year and $115 of earnings in 20132.I believe the Street number for 2013 may be 5 - 10% too high.However, I also don’t agree with those that are forecasting an outright decline in earnings next year.My view is that the S&P 500 posts modest earnings growth in the 4-6% range, similar to 2012 earnings growth.The reason I’m not bearish is that companies are not seeing the margin pressures that would drive earnings much lower.Labor costs are muted, commodity costs are coming down and productivity continues to improve.So I see a continuation of earnings growth, which when paired with a modest valuation, means that the equity space remains an attractive investment opportunity. But you and we should be asking “Can I do better?”I believe the answer is yes.In an environment where earnings growth is so critically important, the ability to navigate this tougher economic environment with a concentrated portfolio of high quality growth shares is Priceless (to steal a phrase from MasterCard - one of the Fund’s holdings).When we look at our portfolio today, we see a group of companies that participate in businesses with structural growth trends and are executing well on a relative and absolute basis.And best of all, the current multiple of the portfolio is in the 15 times range based on our 2013 estimates.This is a modest premium to the S&P multiple of 12 times estimated 2013 earnings.I remain confident in the prospects the Fund given the combination of earnings growth and attractive valuation. At this point you might be asking why the short term investment performance has not been better given this differentiated portfolio.We have seen this pattern before and I liken it to a three act play.The first act is economic growth slows and investors sell off stocks broadly and indiscriminately.Often companies with higher multiples and “perceived” risk are the ones that are sold off most aggressively.We have seen this with a number of Fund holdings in recent months such as Ralph Lauren, Amphenol and Ansys. The second act of the play is the fundamental operating performance of companies in the market.Those companies with more cyclical business tend to underperform badly while those companies with quality business models and great management teams tend to execute far better on a fundamental basis.We are already seeing this start to play out in second quarter earnings reports.More cyclically oriented companies have already started to take down earnings expectations for the remainder of the year.And importantly, quality companies are holding up significantly better.The second quarter earnings performance of Amphenol and Ansys are perfect examples of two companies that are beating earnings estimates on a fundamental basis. 1 The Price-Earnings Ratio (P/E) of a stock, index, or even a portfolio is a measure of the price paid for a share relative to the annual net income or profit earned by the firm per share.The S&P 500 is trading at a P/E of approximately 12 times estimated 2013 earnings, which is based on the S&P 500 price of $1,362 at June 29, 2012 divided by the consensus estimates of approximately $115 for 2013 earnings. 2 Consensus estimates are a compilation of the majority of published estimates by Wall Street analysts or strategists. It is important to understand they are only estimates and the actual results could be higher or lower. 1 W.P. Stewart & Co. Growth Fund Semi-Annual Report to Shareholders as of June 30, 2012 The third act of the play is when the market recognizes the difference between true growth companies and more cyclical growers.In effect, the market “remembers” why they were attracted to these great companies in the first place and goes back to rewarding the shares with a premium multiple.Sometimes this is rapid, as it was with Amphenol and Ansys which both rallied more than 10% the day after reporting strong earnings results.And sometimes it is more gradual, as with Google and Celgene which have seen steady stock price improvements in the weeks after they reported encouraging second quarter earnings.We are excited for this dynamic to play out and have high confidence that the Fund owns a group of companies that will be on the correct side of the earnings growth debate over the next couple of years. The best performing stocks in the first half included Apple, Amphenol, Express Scripts, Verisk and MasterCard.The common theme among these companies is they are all posting strong earnings growth during a period of weakening economic activity.We continue to own all five companies and believe that they are well positioned to continue their growth. The stocks that detracted from performance in the first half included Google, P&G, NetApp, Target and Celgene.P&G and NetApp posted earnings growth below expectations so that was the cause of their underperformance.Target was a position we sold earlier in the year and the weak performance is mostly a function of not participating in the solid market since January.Celgene experienced a delay in approval of their Multiple Myeloma drug Revlimidin Europe that hurt the shares.We believe the setback is temporary and that Celgene is positioned to grow long term.And Google is somewhat of a surprise as earnings growth has been strong.Maybe investors were worried about the “Facebook” effect that did not materialize.We still own all of these companies with the exception of Target. We look forward to sharing our progress as we navigate this volatile economic environment.As always, please don’t hesitate to call should you have any questions about your portfolio.I hope you enjoy the remainder of the summer. James T. Tierney, Jr. Portfolio Manager WPS Advisors, Inc. New York, NY July 2012 Note: The views expressed above reflect those of the Investment Advisor only through the end of the period stated above.The Investment Advisor’s views are subject to change at any time based on market and other conditions.These views are not intended to be a forecast of future events, a guarantee of future results, or investment advice. Your fund shares can go down in value, so you may lose money by investing in the Fund. The price of the Fund's shares may be more volatile than the price of shares of funds investing in other types of equity securities or in primarily fixed income securities. The price of growth stocks may be particularly volatile. The Fund is a "non-diversified" investment company, which means that the Fund may invest a larger portion of its assets in fewer companies than a diversified investment company. This increases the risks of investing in the Fund since the performance of each stock has a greater impact on the Fund's performance. Past performance is no guarantee of future results. The S&P 500® is the Standard & Poor's Composite Stock Price Index, a widely recognized, unmanaged index of common stock prices. You cannot invest directly in an index. 2 W.P. Stewart & Co. Growth Fund FUND PERFORMANCE at June 30, 2012 This graph compares a hypothetical $10,000 investment in the Fund with a similar investment in the S&P 500 Index over a ten year period.Results include the reinvestment of all dividends and capital gains.The S&P 500 Index is the Standard & Poor's Composite Stock Price Index, a widely recognized, unmanaged index of common stock prices.You cannot invest directly in an index.The index does not reflect expenses, fees or sales charge, which would lower performance. Average Annual Total Returns (for the periods ended June 30, 2012) One Year Three Years Five Years Ten Years W.P. Stewart & Co. Growth Fund 8.45% 14.25% 2.24% 4.76% S&P 500 Index 5.45% 16.40% 0.22% 5.33% The performance for the period June 30, 2002 through November 30, 2009, reflects the historical performance of the W.P. Stewart & Co. Growth Fund, Inc., a Maryland corporation (the “Predecessor Fund”).Effective as of the close of business on November 30, 2009, the Predecessor Fund was reorganized into the Fund.The Predecessor Fund and the Fund have identical investment objectives and strategies and are managed by the same investment advisor. The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted. Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. The Fund's Advisor has agreed to waive its fees and/or reimburse expenses to limit the net expense ratio to 1.23% of its total net assets; absent such agreement, the Fund's returns would have been lower. 3 W.P. Stewart & Co. Growth Fund Fund Profile June 30, 2012 (Unaudited) The information below gives you a snapshot of the Fund at the end of the reporting period. The Fund is actively managed and the composition of its portfolio will change over time. Portfolio Sectors* % of Fund's Net Assets *For reporting purposes, industry classifications are combined in the Portfolio Sectors chart. For industry classifications, please see the Schedule of Investments. Top Ten Stocks as of June 30, 2012 % of Fund's Net Assets Apple, Inc. 8.2% ANSYS, Inc. 7.5% Yum! Brands, Inc. 7.1% Amphenol. Corp - Class A 7.0% Praxair, Inc. 6.7% Mastercard, Inc. - Class A 6.5% Ralph Lauren Corp. 6.4% Celgene Corp. 4.9% Express Scripts, Inc. 4.9% Accenture PLC - Class A 4.9% 4 W.P. Stewart & Co. Growth Fund SCHEDULE OF INVESTMENTS As of June 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS – 96.7% AEROSPACE/DEFENSE EQUIPMENT – 3.0% United Technologies Corp. $ COMMERCIAL SERVICES – 16.3% Accenture PLC - Class A Mastercard, Inc. - Class A Verisk Analytics, Inc. - Class A* COMPUTERS/SOFTWARE – 18.8% ANSYS, Inc.* Apple, Inc.* NetApp, Inc.* CONSUMER PRODUCTS – 4.4% Procter & Gamble Co. DRUGS & HEALTHCARE – 9.8% Celgene Corp.* Express Scripts, Inc.* ELECTRONICS – 7.0% Amphenol Corp. - Class A FINANCE & BANKING – 9.7% Charles Schwab Corp. IntercontinentalExchange, Inc.* INDUSTRIAL GASES – 6.7% Praxair, Inc. INTERNET – 4.4% Google, Inc. - Class A* RESTAURANTS – 7.2% Yum! Brands, Inc. RETAIL– 9.4% Ralph Lauren Corp. 5 W.P. Stewart & Co. Growth Fund SCHEDULE OF INVESTMENTS – Continued As of June 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) RETAIL (Continued) Urban Outfitters, Inc.* $ TOTAL COMMON STOCKS (Cost $13,529,860) Principal Amount Value SHORT-TERM INVESTMENTS – 4.3% $ UMB Money Market Fiduciary, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $793,772) TOTAL INVESTMENTS – 101.0% (Cost $14,323,632) Liabilities in Excess of Other Assets – (1.0)% ) TOTAL NET ASSETS – 100.0% $ PLC – Public Limited Company * Non-income producing security. 1 The rate quoted is the annualized seven-day yield as of the Fund's period end. See accompanying Notes to Financial Statements. 6 W.P. Stewart & Co. Growth Fund SUMMARY OF INVESTMENTS As of June 30, 2012 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Computers/Software 18.8% Commercial Services 16.3% Drugs & Healthcare 9.8% Finance & Banking 9.7% Retail 9.4% Restaurants 7.2% Electronics 7.0% Industrial Gases 6.7% Internet 4.4% Consumer Products 4.4% Aerospace/Defense Equipment 3.0% Total Common Stocks 96.7% Short-Term Investments 4.3% Total Investments 101.0% Liabilities in Excess of Other Assets (1.0)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 7 W.P. Stewart & Co. Growth Fund STATEMENT OF ASSETS AND LIABILITIES As of June 30, 2012 (Unaudited) Assets: Investments in securities, at value (cost $14,323,632) $ Receivables: Investment securities sold Fund shares sold 83 Dividends and interest Prepaid expenses Total assets Liabilities: Payables: Fund shares redeemed Advisory fees Fund administration fees Custody fees Fund accounting fees Transfer agent fees and expenses Trustees' fees and expenses Chief Compliance Officer fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Undistributed net investment loss ) Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest issued and outstanding Offering and redemption price per share $ See accompanying Notes to Financial Statements. 8 W.P. Stewart & Co. Growth Fund STATEMENT OF OPERATIONS For the Six Months Ended June 30, 2012 (Unaudited) Investment Income: Dividends $ Interest 27 Total investment income Expenses: Advisory fees Fund administration fees Transfer agent fees and expenses Fund accounting fees Registration fees Audit fees Custody fees Chief Compliance Officer fees Shareholder reporting fees Legal fees Trustees' fees and expenses Insurance fees Miscellaneous Total expenses Less: Advisory fees waived ) Net expenses Net investment loss ) Realized and Unrealized Gain on Investments: Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 9 W.P. Stewart & Co. Growth Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended June 30, 2012 (Unaudited) Year Ended December 31, 2011 Increase in Net Assets from: Operations: Net investment loss $ ) $ ) Net realized gain on investments Net change in unrealized appreciation/depreciation on investments ) Net increase in net assets resulting from operations Capital Transactions: Net proceeds from shares sold Cost of shares redeemed1 ) ) Net increase (decrease) in net assets from capital transactions ) Total increase (decrease) in net assets ) Net Assets: Beginning of period End of period $ $ Undistributed net investment loss $ ) $ - Capital Share Transactions: Shares sold Increase in shares from stock split - Shares redeemed ) ) Net increase from capital share transactions 1 Net of redemption fee proceeds of $9 and $230, respectively. See accompanying Notes to Financial Statements. 10 W.P. Stewart & Co. Growth Fund FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout each period. Six Months Ended June 30, 2012 (Unaudited) Year Ended December 31, 2011 Year Ended December 31, 2010 Year Ended December 31, 2009 1 Year Ended December 31, 2008 2 Year Ended December 31, 2007 2 Net asset value, beginning of period $ $ 3
